Title: From Thomas Jefferson to John Syme, 21 April 1781
From: Jefferson, Thomas
To: Syme, John



Sir
In Council April 21st. 1781.

The Question you propose, whether the second Set of Field Officers be discontinued on the Reduction of the numbers of your Militia below the legal Number for two Battalions is really difficult. We certainly shall not give any new Commissions after this, but whether the former ones are vacated or we the proper Judges to determine on it we cannot at present say. Any Militia necessary for the Removal of Stores you are at liberty to keep. When they shall have done that they must proceed their Tour, with the Army if it be necessary. The Enemy landed yester[day] at Burwells  Ferry and James town. Colo. Innes retreated to Allens Ordinary.

T. J.

